Mr. President of the United Nations General Assembly, Mr. Secretary-General of the United Nations, ladies and gentlemen, Heads of State and Government, dear delegates,
Each generation has faced its own problems and challenges. It is up to our generation to face especially difficult and demanding problems and challenges. Some have emerged unexpectedly, such as the coronavirus pandemic and the global economic recession. Others already existed but have manifested themselves with greater force, such as climate change and global warming.
The challenges of our generation are the mothers of all battles, because they are battles to ensure our survival.
COVID-19
A year ago, nobody could have imagined that an invisible and microscopic virus was going to cause the worst health, social and economic catastrophe in 100 years. No country was prepared to face it, and, so long as there is no effective and safe vaccine, we will have to learn to live with this virus, which has changed our ways of working, studying, obtaining supplies and interacting — in short, the way we live our lives fully.
This means a tremendous challenge and a great opportunity.
How has Chile faced this formidable challenge?
Our first priority and task is to protect the health and lives of all, especially those of our elderly and of at-risk groups. That is why we launched a Health Protection Plan that has made it possible to triple the capacity of our health system and carry out more than 3 million PCR tests, covering about 15 per cent of our population.
But this task does not end with health protection. That is certainly necessary but not sufficient.
Protecting the health and lives of our compatriots also requires ensuring that families have supplies of basic goods and services and protecting jobs, incomes, small and medium-sized enterprises and the functioning of our economy.
Chileans have faced very tough and difficult months. For that reason, our Government developed a Social Protection Plan to protect the income and jobs of middle-class and vulnerable families that today covers more than 14 million Chileans. That means that almost three of every four Chileans are protected by this Special Social Protection Network, which we have built in these six months of emergency.
But it is not enough to protect our compatriots only during this emergency. We must be able to look to the future and move towards lasting protection. To that end it is vital to recover the almost 2 million jobs we have lost, relaunch our economy and get our country back on track. Therefore, two weeks after the first coronavirus contagion in Chile, we promoted an Economic Recovery Plan that mobilizes about 12 per cent of GDP.
We must prevent this transitory health crisis from turning into a serious economic and social crisis of a more permanent nature.
What must the world do to confront this pandemic effectively and emerge stronger? Only collaborative and multilateral solutions will allow us to overcome this crisis and emerge stronger.
This pandemic, which does not recognize or respect borders, nationality or ethnicity, has shown us the need to strengthen international collaboration and governance as well as the tremendous interdependence of the international community.
It is in these times of crisis that we most need leadership and multilateral cooperation. The great Powers, instead of permanently confronting each other in the economic and health fields, should lead the fight against this pandemic and global recession and not create a large and worrisome leadership vacuum.
With respect to health issues, this includes sharing diagnoses and knowledge, coordinating border closures and openings, joining forces for the development and availability of an effective and safe vaccine, and cooperating with the most vulnerable countries.
The trade war we are experiencing today has led to stagnation in international trade and investment, the weakening of free trade, sources of protectionism and a deadlock in the World Trade Organization. To promote free trade and integration, combat protectionism, eliminate non-tariff barriers to trade, harmonize regulations and rules, and prevent and sanction unilateral behaviour that contravenes the international order, we need to rebuild a multilateral economic order that is respected by all and rules-based.
Furthermore, we must unite to prevent this global pandemic and recession from strengthening the authoritarianism and populism promoted by those who have tried to take advantage of this crisis. We cannot sacrifice the freedoms that we have won at so great a price, as this would pose a tremendous threat to democracy and to the development of our countries.
What lessons and opportunities has this pandemic offered us?
First, to be more humble. Despite all the scientific and technological advances made, this virus has taught us the vulnerability and precariousness of human life and our societies.
Secondly, to learn to listen more attentively to the voices of science, local authorities and civil society, and always be ready to change course when necessary.
Thirdly, the value of the family, which has been the main sustenance in facing and overcoming the consequences of this time of adversity.
CLIMATE CHANGE AND GLOBAL WARMING
The coronavirus pandemic and global economic recession have shifted the spotlight away from climate change and global warming. But these serious threats continue to increase, and our best option is without a doubt to confront them simultaneously.
Human beings are the most intelligent and ingenious creatures on planet Earth. But they are also the only creatures capable of destroying their own planet.
Let us tell it as it is. The threat of global warming is real and imminent. Science has spoken loud and clear. Citizenship demands a change of course as a moral imperative, technology provides us with the necessary tools, and common sense urges us to action.
The scientific evidence is categorical — the concentration of greenhouse gases and the current average temperature are the highest in the past 800,000 years. We are being ravaged by intense heat waves, large floods, intense periods of drought and powerful hurricanes. In addition, we are suffering from severe landslides and melting ice at the poles, ocean pollution, sea-level increases, fires and forest destruction and many other worrisome phenomena. And the most serious thing is that these changes used to take millions of years. Now they occur in just decades. The time for diagnoses is over. The time for action is here.
Chile is fully committed to fighting climate change, which has inspired and mobilized millions of citizens. We were one of the first 10 countries to significantly enhance our nationally determined contribution, thereby fulfilling the commitments we undertook in the Paris Agreement on Climate Change. We are moving forward with a framework law on climate change, already unanimously approved by the Senate, which sets the goal of carbon neutrality by 2050 and lays out strategies, plans and instruments to meet that goal.
We have assumed the commitment to transforming Chile into a carbon-neutral country by 2050, with zero net emissions, which we will accomplish through several actions. The first is the total closure of coal-fired plants before 2040. Today, 44 per cent of our energy sources are clean and renewable, and by 2030 we will reach 70 per cent. Secondly, we will focus on electromobility. We are replacing the fossil fuels in our transportation system with electricity or other clean fuels. By 2040, 100 per cent of our urban public transport will be electric. Outside of China, our capital city now has the most electric buses in the world. Thirdly, we will promote energy efficiency in all sectors and special tariffs to gradually replace wood heating with electric heating. Lastly, we will ensure the protection of our forests and promote biodiversity and reforestation, favouring native species and nature-based solutions. In order to successfully fulfil that mission we are building a true Climate Ambition Alliance, incorporating the State, the private sector, civil society and our citizens.
We are also replacing throwaway culture with the culture of recycling and are moving from a linear to a circular economy. We have eliminated plastic bags and have already prevented the production of 5 billion bags — used for only minutes — from polluting our planet for centuries.
This is the great challenge of our generation — to make up for lost time and change the course of history to ensure the survival and quality of life of human beings on planet Earth.
I want to share with the Assembly some reflections on our region of Latin America, which has all it needs to be a developed region — vast and generous territories and abundant and multiple natural resources. We have not seen the wars that destroyed Europe last century or the religious conflicts that have caused so much damage throughout history. And yet, despite the important progress made in many fields, we remain an underdeveloped continent, with almost one-third of our population living in poverty — a scourge that the coronavirus crisis will significantly worsen.
We have not been able to take full advantage of the talents and opportunities of our people. We have not been able to move towards true regional integration. And we are behind in joining the technological and digital revolution, which has ushered in the knowledge and information society.
We are undoubtedly making efforts to make up for lost time. Eight years ago, we created the Pacific Alliance, which is a regional benchmark for economic integration. A year ago, we created the Forum for the Progress and Development of South America, a body for coordination and collaboration among the democratic countries of South America, which has been very helpful in responding to the coronavirus pandemic.
However, we have also had setbacks that threaten freedom, human rights, democracy, the rule of law and our quality of life. One example of where those principles are constantly violated is the tragic situation in Venezuela — a country suffering the most serious political, social, economic and humanitarian crisis in its history. The best solution to the Venezuelan crisis is the establishment of a transitional Government and the holding of free and democratic elections so that the Venezuelan people may freely choose their rulers and the path to follow.
The whole world is being threatened by populism and irresponsibility, which always means the easy way — the path of rights without duties and achievements without effort, of progress without work, of asserting one’s rights without respecting those of others, and of promises of easy solutions to difficult problems. Democracies are founded on freedom, and freedom demands responsibility. That freedom and responsibility are especially needed in times of crisis, which tend to foment populism.
In recent times, our region, too, has seen social outbreaks and waves of violence. Chile is no exception. Thirty years ago, with the firm will and commitment of our people, we peacefully regained our democracy and gave life to a new and modern republic based on three basic agreements: first, a deep commitment to democracy, the rule of law and the protection of human rights; secondly, a strong commitment to a free, open and competitive market economy; and thirdly, the firm determination to defeat poverty and promote equal opportunity.
The facts show that these commitments were productive. During this period, we increased our per capita income fivefold. We reduced poverty from more than 60 per cent to less than 10 per cent, saving 8 million Chileans, more than half of our population, from the clutches of poverty. A large and diverse middle class emerged. Life expectancy increased, infant mortality decreased and the coverage, quality and access to education at all levels rose from 230,000 to 1.2 million students in higher education, most of them first generation.
These achievements are the result of the work of many Governments and various political movements, which committed themselves to the mission of defeating poverty and achieving development in democracy and peace.
However, over the past 30 years, we have not been able to leverage our growth potential to reduce inequalities, stop abuses, move towards equal opportunity or improve services in such important areas as education, welfare and health.
Late last year, important social movements emerged in Chile and in other countries of our region and the world. In Chile, citizens of all ages and sectors took to the streets to demand better pensions, better health and better education. They also demanded fewer inequalities, improved and more affordable public services, greater equality before the law and better control of abusive behaviour. Despite certain progress, those demands had been accumulating for decades.
The Government listened to those demands carefully, with sensitivity and with a sense of urgency, and quickly put in place a new social agenda to address them and promote solutions.
Unfortunately, alongside demonstrations, our country also experienced a huge and unexpected outbreak of violence, fires, riots, destruction and crime, which respected nothing and no one, and gravely harmed Chile’s body and soul.
In a democracy, we cannot tolerate any form of violence, be it physical or through social networks. Violence, threats and intolerance are incompatible with a democratic society, which must always be based on respect, dialogue and the peaceful resolution of disputes.
During these difficult and violent months, while exercising our duty to restore public order and safeguard citizen security, for which we had to resort to the States of Constitutional Exception provided for in our Constitution, our Government took all possible and necessary measures and precautions to guarantee respect for the human rights of all. We applied strict norms to regulate the use of force by the police, in full compliance with international human rights standards. We adopted a policy of full transparency to our citizens in terms of human rights-related information, and we strengthened the public defender system. To support and facilitate their task of autonomously protecting human rights, we granted our National Human Rights Institute and the Office of the Children’s Ombudsperson full logistical support and access, upon their request, to all police, hospital and prison facilities, inter alia. We invited the United Nations High Commissioner for Human Rights and the Inter- American Commission on Human Rights to monitor the situation in the country.
All evidence of abuse or excessive use of force was placed at the disposal of the Office of the Prosecutor, which by constitutional mandate has the duty to investigate the facts and bring them, when appropriate, to the Courts of Justice so that they may be judged and sanctioned in accordance with the law, as befits a democracy and the rule of law. We will make every effort to ensure that there is no impunity in Chile, neither for those who violate human rights nor for the violators who attack society.
In these difficult times, when our democracy has been threatened, our Government proposed — and Chile opted for — an institutional and peaceful solution to the conflict through constitutional reform that gave rise to a process that will begin this 25 October with a citizen plebiscite. I am convinced that the immense majority of Chileans want to perfect, modernize or change our Constitution. In the 25 October plebiscite, the citizens will democratically choose the way forward.
This crisis is an opportunity to reach a constitutional agreement that will allow our Constitution to be a great framework of unity and stability and of projection into the future. It is also an opportunity to better connect with our citizens and move forward with greater strength and urgency towards a freer and more just society, with greater equality of opportunity, where everyone is equal in dignity and equal before the law, and where progress and development are more inclusive and sustainable.
We must learn from the lessons of the past that have taught us the value of unity, dialogue, collaboration and agreement. After all, a house divided cannot prevail. We must also act with a sense of urgency because we have no time to lose and because there will be no social justice without growth and development, and no growth and development without social justice.
Chile is a country proud of its history, traditions and identity. It is a country with a strong vocation for collaboration and international integration, a country where we always ask ourselves how we can, together with other nations, contribute to making the world a home with greater freedom, peace, prosperity and justice and where the environment is protected. That is why Chile contributes to the international community in many ways.
First, Chile contributes by caring for and protecting the Antarctic, which is the largest freshwater reserve in the world and plays a fundamental role in combating climate change and mitigating temperature increase and ice melt. It is also a true natural laboratory for science.
Secondly, Chile contributes to the development of astronomy. The unique combination of high peaks, low humidity and clear skies has meant that 70 per cent of the world’s astronomical observation capacity is located in our country.
Thirdly, we are creating marine protected areas. With pride and effort, more than 42 per cent of Chile’s sea is protected. Further, 21 per cent of our land areas is protected, through parks, reserves and national monuments.
Fourthly, we are developing the energies of the future. Chile was poor in fossil fuels and the pollutants of the past, but we are immensely rich in the clean and renewable energies of the future. The high solar radiation of our deserts gives them gigantic potential for generating solar energy. The intensity and regularity of the winds allow for high capacity in generating wind energy. In addition, we are making progress in the energies of tomorrow, developing green hydrogen, which, as a fuel that does not generate greenhouse-gas emissions, will benefit the whole world. The abundance of copper and lithium gives us great potential in terms of electromobility.
Fifthly, Chile is connecting South America with Oceania and Asia through the trans-Pacific fibre-optic cable, which will promote regional integration, innovation and digital society.
Sixthly, we are producing healthy and safe food to supply tables around the world with multiple products.
Chile and the rest of the world have just lived through the hardest and most challenging months in recent history. I am sure that Chile will once again manifest the noble and supportive soul of our country and prove the resilience and mettle of its people. Together we will continue to build a country where it is good to be born, grow, study, work, raise a family and age — a common home, the home of all Chileans, where we can think differently, respect each other and together build a country and a better future that we can leave with pride and hope to successive generations.